               8:19-cr-00398-RFR-MDN Doc # 1 Filed: 11/18/19 Page 1 of 3 - Page ID # 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                            SEALED
                                                                for the
                                                     DistrictDistrict
                                                __________    of Nebraska
                                                                      of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No. 8:19MJ552
                                                                   )
             JOHNATHAN FEATHERSTONE                                )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 November 10, 2019              in the county of               Douglas        in the
                       District of           Nebraska          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. 751(a)                               Escape from Custody




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u


                                                                                              Complainant’s signature

                                                                                Matthew A. Westover, Deputy U.S. Marshal
                                                                                               Printed name and title
✔ 6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
□
□ Sworn  to before me E\WHOHSKRQHRURWKHUUHOLDEOH



                                                                               ~...........
  HOHFWURQLFPHDQV.


Date:
                                                                                                 Judge’s signature

City and state:                         Omaha, Nebraska                           Michael D. Nelson, U.S. Magistate Judge
                                                                                               Printed name and title
         8:19-cr-00398-RFR-MDN Doc # 1 Filed: 11/18/19 Page 2 of 3 - Page ID # 2



                                                   AFFIDAVIT

1. Your affiant, Matthew A. Westover, being first duly sworn an oath, deposed and state the following. That

   your affiant is currently employed as a Deputy United States Marshal with the United States Marshals

   Service in the District of Nebraska and has been so employed since January of 2015. Prior to joining the

   United States Marshals Service, your affiant worked for six years as a civilian police officer for the

   United States Marine Corps and four years on active duty in the Unites States Marine Corps. Your affiant

   is a graduate of National University with a Bachelor’s Degree in Criminal Justice and a Master’s Degree

   in Organizational Leadership. Your affiant is also a graduate of the United States Marshals Service Basic

   Course and the Criminal Investigator Training Program at the Federal Law Enforcement Training Center

   located in Brunswick, Georgia.

2. On December 13, 2016, JOHNATHAN FEATHERSTONE was sentenced by U.S. District Judge John

   Jarvey to 33 months in Bureau of Prisons Custody followed by 3 years of supervised release for Felon in

   Possession of a Firearm (case 8:16-cr-11).

3. On November 10, 2019, at approximately 8:04pm, the USMS in the District of Nebraska was notified by

   the Bureau of Prisons that JOHNATHAN FEATHERSTONE had signed out on November 8, 2019, to

   stay with his mother, Dixie Fischer, at 16572 Sumac Road Honey Creek, Iowa and was to return on

   November 10, 2019. Escape checks were conducted, including contact with local law enforcement and

   hospitals but was unsuccessful. The Bureau of Prisons placed FEATHERSTONE on escape status at

   this time.

4. As of November 18, 2019 at 0900 hrs, FEATHERSTONE still has not reported to the halfway house, nor

   has the halfway house received any contact from FEATHERSTONE and his whereabouts are unknown.

5. Based on the facts and information presented above, your affiant respectfully asserts that JOHNATHAN

   FEATHERSTONE was a person lawfully in the custody of the Attorney General, located at Dismas

   Charities, Inc. in Omaha, NE, in the District of Nebraska, and that FEATHERSTONE willfully failed to

   remain within the extended limits of his confinement, or to return within the time prescribed to the

   institution in violation of Title 18 U.S.C. 751, and that an arrest warrant should be issued.
     8:19-cr-00398-RFR-MDN Doc # 1 Filed: 11/18/19 Page 3 of 3 - Page ID # 3




                                                      _________________________
                                                      Matthew A. Westover
                                                      Deputy U.S. Marshal


Subscribed and sworn in my presence this 18th of November, 2019.



                                                      _________________________
                                                      MICHAEL D. NELSON
                                                      United States Magistrate Judge
